t c memo united_states tax_court foy d and barbara f smith petitioners v commissioner of internal revenue respondent docket no filed date foy d and barbara f smith pro sese rebecca dance harris for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies of dollar_figure and dollar_figure with respect to petitioners’ and federal_income_tax respectively after concessions the issues for decision 1at the conclusion of the trial petitioners asserted for the first time that they were entitled to certain itemized_deductions that they had not claimed on their return the continued are whether petitioners are entitled to depreciation_deductions for and in amounts greater than those respondent allowed whether petitioners are entitled to a dollar_figure ordinary_loss for whether petitioners are entitled to any additional itemized_deduction for home mortgage interest for beyond that conceded by respondent whether petitioners are entitled to deduct additional_amounts attributable to loan transaction charges for rental real_estate for and whether petitioners are entitled to any additional itemized_deductions for charitable_contributions for beyond those respondent conceded unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar continued court directed the parties to confer after trial and to file status reports concerning petitioners’ itemized_deduction claims after reviewing petitioners’ substantiation respondent concedes that petitioners are entitled to deductions for state and local_taxes of dollar_figure mortgage interest of dollar_figure and charitable_contributions of dollar_figure respondent was unwilling to concede dollar_figure of petitioners’ claimed mortgage interest_deduction and dollar_figure of petitioners’ claimed charitable_contribution deductions we accordingly address those issues hereinafter findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee allocation of value between land and buildings petitioners owned several rental real_estate properties as well as a mobile home during the years at issue these properties were all in rutherford county tennessee and included properties at the following addresses edwards street a and b colonial circle and reynolds drive and reynolds drive and hickory street hickory street properties and pearcy street pearcy street properties and a and b harrell street harrell street property petitioners claimed depreciation_deductions with respect to the properties based on allocations of value between the land and the buildings that were estimated by their return preparer and for the mobile home on the basis of a year life respondent determined in a timely notice_of_deficiency that dollar_figure and dollar_figure of depreciation_deductions for and respectively should be disallowed because the allocations to building values were excessive the notice further disallowed dollar_figure and dollar_figure of depreciation_deductions for and respectively with respect to the mobile home hvac units petitioners installed new hvac units in the harrell street and hickory street properties in and at a cost of dollar_figure and dollar_figure respectively petitioners claimed deductions equal to the full cost of each unit as a repair expense in the year of installation the notice_of_deficiency disallowed these deductions allowing instead depreciation_deductions with respect to the units of dollar_figure and dollar_figure for and respectively for the harrell street property and dollar_figure for for the hickory street properties pearcy street improvements around or petitioners made improvements to the pearcy street properties including replacing roofs installing new carpets and painting walls petitioners claimed depreciation_deductions attributable to these improvements of dollar_figure for both and and respondent disallowed dollar_figure of these amounts for each year trust dealings in petitioners purchased an offshore_trust package from global prosperity group in connection with this purchase petitioners paid dollar_figure in date to innovative financial consultants for specified trust materials and made a wire transfer of dollar_figure in date to an account chosen by global prosperity group innovative financial consultants represented to petitioners that they could lawfully avoid income taxes by placing their income and assets in an offshore_trust in respondent informed petitioners that the promoters of an abusive trust scheme marketed under the name of innovative financial consultants had been indicted for and one of the promoters had already pleaded guilty to conspiracy to defraud the united_states petitioners claimed an ordinary_loss of dollar_figure for that they maintain is attributable to their dealings with innovative financial consultants and global prosperity group the notice_of_deficiency disallowed the loss opinion allocation of value between land and buildings respondent disallowed depreciation_deductions totaling dollar_figure and dollar_figure for and respectively on the grounds that petitioners had apportioned too much of the total value of certain residential rental real_estate propertie sec_2 to depreciable improvements rather than to nondepreciable land see sec_1_167_a_-2 income_tax regs under sec_1_167_a_-5 income_tax regs the depreciation allowance must be based on the proportionate value of the building in relation to that of the land at the time of acquisition respondent’s determination apportioned value 2the parties do not dispute that all of petitioners’ real_estate properties at issue except a mobile home discussed hereinafter were residential rental properties between land and buildings on the basis of local property_tax assessments for which made such an apportionment petitioners bear the burden of proving error in respondent’s determination see rule a 290_us_111 see also 503_us_79 292_us_435 except in the case of the harrell street property which was acquired in the local property_tax assessments on which respondent relied are in evidence petitioner foy d smith petitioner testified that the allocations on the returns were made by petitioners’ return preparer who had extensive experience in the area and made his calculations on the basis of a standard he used for other properties in the area petitioners offered no further particulars regarding the basis for their return preparer’s allocations on this record petitioners have failed to demonstrate error in respondent’s determination we are persuaded that the allocations made on the basis of the local property_tax assessment are the only reliable estimates of the depreciable 3petitioners have neither claimed nor shown entitlement to any shift in the burden_of_proof to respondent under sec_7491 with respect to any factual issues in this case see h conf rept pincite 1998_3_cb_747 explaining that the taxpayer has the burden of proving that the conditions for invoking sec_7491 have been met portions of the real properties at issue we therefore sustain respondent’s determination to disallow petitioners’ claimed depreciation_deductions to the extent of dollar_figure and dollar_figure for and respectively mobile home depreciation respondent disallowed dollar_figure and dollar_figure of petitioners’ claimed depreciation_deductions in and respectively for a mobile home respondent determined that the mobile home is residential_rental_property which has a recovery_period of years see sec_168 petitioners contend that they are entitled to depreciate the mobile home over years residential_rental_property is defined for the purposes of allowance for depreciation as any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units sec_168 where a mobile home has been permanently affixed to the land the mobile home may be residential_rental_property and thus depreciable using a year recovery_period rupert v commissioner tcmemo_2001_ affd 57_fedappx_212 5th cir petitioners offered no evidence that the mobile home was readily movable in a manner that would distinguish it from the mobile home at issue in rupert we accordingly sustain respondent’s determination that petitioners’ mobile home was residential_rental_property depreciable over years depreciation of the hvac units respondent disallowed the dollar_figure and dollar_figure deductions petitioners claimed in connection with the installation of hvac units in at the harrell street property and in at the hickory street properties respondent determined that the amounts petitioners claimed as repair expenses must be depreciated and recovered over a period of years the depreciation period of the rental properties at which the hvac units were installed petitioners contend that the expenditures may be deducted completely in the year that the hvac units were placed_in_service or alternatively that the units should be depreciated over a period shorter than years generally additions to or improvements of property are depreciated in the same manner as the underlying property see sec_168 the same recovery_period and method must be used with the recovery_period commencing on the later of the date when the addition or improvement is placed_in_service or the date when the underlying property is placed_in_service id the residential rental real properties at which the hvac units were installed are sec_1250 class property because they are real_property depreciable and do not meet the requirements of sec_1245 see sec_1250 neither sec_168 nor the regulations thereunder define additions to or improvements of property the caselaw looks to the regulations promulgated under the former investment_tax_credit ie sec_1_48-1 income_tax regs 109_tc_21 the distinction turns on whether the property being considered is tangible_personal_property sec_1245 property or structural_components of the buildings sec_1250 property see id pincite the regulations promulgated under sec_1245 define tangible_personal_property with regard to sec_1_48-1 income_tax regs sec_1_1245-3 income_tax regs the regulations promulgated under sec_1250 incorporate the meanings for building and structural_components as defined by sec_1_1245-3 income_tax regs which in turn incorporate the meanings for those terms as defined by sec_1_48-1 income_tax regs sec_1_1250-1 income_tax regs the interaction of the statute and the regulations indicates that congress intended to retain the test under the former investment_tax_credit for the purpose of determining whether property is sec_1245 property or sec_1250 property hosp corp of am v commissioner supra pincite the test under the investment_tax_credit is described in sec_1_48-1 income_tax regs the regulations state in part that the term ‘structural components’ includes all components whether in on or adjacent to the building of a central air conditioning or heating system sec_1_48-1 income_tax regs respondent determined that the hvac units petitioners installed at the harrell street and hickory street properties were central heating and air conditioning systems and thus were structural_components of a building petitioners failed to provide any evidence that the hvac units were window units or otherwise movable rather than part of a central system consequently we sustain respondent’s determination depreciation of improvements respondent disallowed depreciation_deductions of dollar_figure for both and with respect to improvements on the pearcy street properties namely roof replacements carpet installation and painting respondent determined that the improvements should be depreciated over a period of years the period applicable to the underlying properties whereas petitioners contend that they are entitled to amounts greater than those resulting from the use of the period determined by respondent as with the hvac units the issue presented is whether these improvements are structural_components that must be depreciated over the same period as the underlying property or are instead tangible_personal_property the roofs’ status is clear see sec_1_48-1 income_tax regs the term ‘building’ generally means any structure or edifice usually covered by a roof consequently the expenditures_for roof replacements must be capitalized and depreciated using the same 5-year period and method as the underlying residential_rental_property commencing when the replacements were placed_in_service even if it were conceded that the repainting was a repair expense and the carpet was tangible_personal_property petitioners have provided no breakdown of the respective costs for roof replacements carpet replacements and repainting accordingly we sustain respondent’s determination loss from offshore_trust petitioners claimed a dollar_figure ordinary_loss on their return which respondent disallowed petitioner testified that the loss was for moneys paid over to global prosperity group and innovative financial consultants as reflected in our findings_of_fact petitioners made two payments to the foregoing entities totaling dollar_figure in in connection with establishing an offshore_trust petitioners claimed a dollar_figure loss for representing the amount they claim had not been returned to them when they learned from respondent that promoters of innovative financial consultants had been indicted petitioners have the burden of establishing their entitlement to a deduction see rule a indopco inc v commissioner u s pincite new colonial ice co v helvering u s pincite the record is devoid of evidence that would support petitioners’ claimed dollar_figure loss while it has been stipulated that petitioners paid out dollar_figure in in connection with their establishment of an offshore_trust petitioner’s testimony concerning how that amount became a dollar_figure loss in was conclusory and uninformative notwithstanding the court’s repeated questioning whether considered as a loss from a transaction entered into for profit see sec_165 or a theft_loss see sec_165 petitioners’ claim suffers the fatal defect of a failure to prove their adjusted_basis as of see sec_165 316_f2d_56 8th cir affg tcmemo_1962_77 there is no evidence of petitioners’ dealings with the trust between and that might affect basis or explain the calculation of the claimed dollar_figure loss moreover insofar as a theft_loss might be concerned the evidentiary vacuum for the years after casts substantial doubt upon whether the purported theft was discovered and any reasonable_prospect_of_recovery ceased to exist in some year before see sec_165 92_tc_958 affd without published opinion 921_f2d_280 9th cir sec_1_165-1 income_tax regs we accordingly sustain respondent’s determination disallowing petitioners’ dollar_figure loss claimed for home mortgage interest after trial petitioners were afforded an opportunity to substantiate certain itemized_deductions claimed at trial petitioners claimed a dollar_figure deduction for home mortgage interest respondent has accepted petitioners’ substantiation and conceded all but dollar_figure of the claimed deduction respondent’s position is that the disputed dollar_figure is attributable to mortgage interest for a rental property that is not properly deductible on schedule a itemized_deductions petitioners submitted a copy of a form_1098 mortgage interest statement issued by bank of the south showing two separate mortgage interest payments of dollar_figure and dollar_figure for a total of dollar_figure for relating to sunward drive la vergne tennessee which has been stipulated as petitioners’ residence when they filed the petition we are satisfied that petitioners have substantiated dollar_figure of home mortgage interest deductible pursuant to sec_163 4see supra note 5respondent based his decision to reject dollar_figure of petitioners’ claimed home mortgage interest_deduction on a bank document petitioners submitted showing dollar_figure as attributable to interest and loan charges for the harrell street property respondent apparently believes this amount constitutes part of petitioners’ claimed dollar_figure in home mortgage interest however the form_1098 petitioners submitted reports both the dollar_figure in home mortgage interest_paid with respect to petitioners’ residence and dollar_figure of interest_paid with respect to the harrell street property that amount added to the dollar_figure of interest continued loan charges petitioners have also claimed entitlement to a deduction for loan charges of dollar_figure paid with respect to the harrell street property however loan charges may not be deducted and must instead be capitalized and amortized over the life of the loan 308_us_488 75_tc_424 affd without published opinion 691_f2d_490 3d cir as petitioners have provided no evidence regarding the life of the underlying loan they have not substantiated any deduction for loan charges in charitable_contributions petitioners’ posttrial claims also include dollar_figure of itemized charitable_contribution deductions respondent rejected dollar_figure of this amount dollar_figure as attributable to payment to an individual and dollar_figure for lack of substantiation the dollar_figure deduction is attributable to a check payable to the order of jon crump with a memo line bearing the notation continued shown as paid on the bank document dollar_figure of the dollar_figure shown on the bank document was attributable to loan charges rather than interest produces total interest_paid of dollar_figure for the harrell street property this latter amount is the amount shown on petitioners’ schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc as mortgage interest_paid for the harrell street property we conclude that the dollar_figure in interest not conceded by respondent has been accounted for on petitioners’ schedule e children in ukraine in order to be deductible under sec_170 a contribution must be to or for_the_use_of certain governmental entities or a corporation trust or community chest fund or foundation sec_170 petitioners have provided no evidence that jon crump was associated with any charitable_organization as an officer director or employee therefore petitioners have not shown entitlement to their claimed charitable_contribution_deduction for dollar_figure that respondent has not accepted petitioners also claimed and respondent rejected charitable_contribution deductions for cash contributions totaling dollar_figure that petitioners describe in their posttrial submission as made to church in ukraine petitioners are required to maintain appropriate records for all charitable_contributions see sec_1_170a-13 income_tax regs petitioners have not provided any reliable records nor any receipts from a donee organization that would substantiate their claimed cash contributions see sec_1_170a-13 income_tax regs therefore petitioners have not substantiated their 6petitioners contend that they are required to maintain records only for contributions over dollar_figure and thus are not required to maintain records for each of the small cash contributions they contend were made to church in ukraine although sec_170 requires a contemporaneous written acknowledgment for donations over dollar_figure this requirement is in addition to the requirement that all charitable_contributions satisfy recordkeeping requirements established by the secretary continued claimed charitable_contribution_deduction of dollar_figure for purported cash contributions to church in ukraine to reflect the foregoing decision will be entered under rule continued see sec_170 sec_1_170a-13 income_tax regs while in certain limited circumstances we have allowed a deduction for small cash contributions to churches where there was credible testimony corroborating the claimed deduction see eg wasik v commissioner tcmemo_2007_148 fontanilla v commissioner tcmemo_1999_156 petitioners raised this claim only after trial and there is no sworn testimony or other competent evidence to support it
